Title: Board of Admiralty to Nathaniel Shaw, Jr., 9 May 1780
From: Board of Admiralty
To: Shaw, Nathaniel


May 9th 1780Sir
The Board have this day received your letter of the 26th ultimo announcing the arrival of a Polacca laden with Wine & fruits, Prize to the Deane frigate Captain Nicholson.
You are directed to cause the Cargo to be divided and the Continental Moiety reserved until the farther orders of this Board; but should the fruit from its present state be liable to perish soon, we would in that case have the fruit sold, unless you could procure a small fast sailing Vessel to bring it round to this port on freight. As Anchors, Cables and other Cordage are much wanted for the Navy, if any such can be spared from the Polacca we would advise the selling them seperate from the vessel, and purchased for the Navy. If it be practicable, we wish you to send to General Washington about a dozen Boxes Lemons which we shall inform him of by Post. You will also inform the Board by the first opportunity with an exact Invoice of the Polacca’s Cargo & condition of the Vessel. We are sir Your Hble serts.
